EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and Amendment to Claims filed on 4/6/2022, claims 2, 9, 16, 25 were/remain cancelled; claims 1, 3-8, 10-15, 17-22, 24 were amended; no new claims were added. As a result, claims1, 3-8, 10-15, 17-24 are pending, of which claims 1, 8, 15, 22, 23, and 24 are in independent form.
Amendment to claim 1 and 22 obviates previous rejection of claims 1-7 and 22 rejected under 35 USC section 101.
Amendment to claim 1 obviates previous claim rejection to claims 1-7 and 22.
Terminal Disclaimer
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10645089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner notes that in Li reference, the request including group joining recommendation sent to the second user results in user being invited into a group where the group has pre-assigned permissions (e.g., authorization to access/control a IoT device.) In contrast, in the instant application, the second user is already placed into a group that is selected by the user for the purpose of confirming second user’s authorization to access/control an IoT device by the second user’s acceptance of request from the user to use the IoT device. It is noted that the user in the selected user group is not moved into a new group with permissions assigned for accessing/controlling the IoT device. 
Furthermore, in Guedalia, the user can manually attempt using a UI to provide the second user in a group with the authorization to access/control the IoT device but that step does not involve the step of the user sending a request for acceptance to the second user.
The examiner notes that limitations from dependent claims 2, 9, 16, and 26, which were identified as including allowable subject matter, were incorporated into independent claims 1, 8, and 15, respectively.
Prior arts of record and further search does not explicitly teach or suggest the following limitations: “in order to apply authorization for controlling the selected IoT apparatus to a user in the selected group, transmit toward an electronic device of a second user a request for entrance of the selected group such that the second user, upon accepting the request, is authorized to access and control the selected IoT apparatus through the server” in claims 1, 8, and 15, respectively, in view of all other limitations of claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497